         Case 1:21-cv-10148-PBS Document 27 Filed 07/27/21 Page 1 of 10



                   UNITED STATES DISTRICT COURT
                     DISTRICT OF MASSACHUSETTS
___________________________________
                                    )
SANDRA SINGER,                      )
                                    )
                     Plaintiff,     )
                                    )          Civil Action
v.                                  )          No. 21-10148-PBS
                                    )
VERIZON COMMUNICATIONS, INC.        )
also known as VERIZON NEW           )
ENGLAND LLC, and DOES 1             )
THROUGH 10,                         )
                                    )
                     Defendants.    )
______________________________      )


                            MEMORANDUM AND ORDER

                                July 27, 2021

Saris, D.J.

                                INTRODUCTION

     Plaintiff Sandra Singer brings this pro se action against

Defendant Verizon Communications, Inc., also known as Verizon New

England LLC,1 (“Verizon”) and Does 1 through 10,2 petitioning this

Court to vacate the arbitration award. After review, the Court

DENIES Plaintiff’s petition (Dkt. 1) and confirms the arbitration

award.


1 Verizon New England Inc., a subsidiary of Verizon Communications,
Inc., states that it “is the entity responsible for providing
Plaintiff’s telephone service at issue in the underlying
arbitration” and should have been the named Verizon. Dkt. 23 at 1.
2 Does 1 through 10 are unidentified employees of Verizon New

England, Inc. with whom Plaintiff dealt during the course of her
customer service issues.
                                       1
       Case 1:21-cv-10148-PBS Document 27 Filed 07/27/21 Page 2 of 10



                                BACKGROUND

      Plaintiff,    a   longtime    customer    of    Verizon,   initiated

arbitration in February 2020, alleging violations of state and

federal law. Per the Verizon Service Agreement, an arbitration

hearing was held on October 29, 2020 under the American Arbitration

Association (AAA) Consumer Arbitration Rules.

      Among other things, Plaintiff, who says she is elderly,

asserts that Verizon robocalled her multiple times, more than twice

in a seven-day period, and early in the morning, in violation of

the   Telephone    Consumer   Protection     Act;   wrongfully   made   debt

collection calls; left unauthorized messages on her answering

machine; wrongfully denied her the lifeline service, a government

program that subsidizes phone service for low-income individuals;

and falsely asserted that Plaintiff owed it money. Verizon brought

a counterclaim against Plaintiff for the balance it believed she

still owed. On November 17, 2020, the arbitrator issued the award,

dismissing     Plaintiff’s      twenty-two      counts    and    Verizon’s

counterclaim on the merits. On December 17, 2020, the arbitrator

denied Plaintiff’s applications for modification, citing Rule 47.

                                DISCUSSION

I.    Legal Standard

      The Federal Arbitration Act (“FAA”) outlines four grounds for

vacatur:




                                     2
      Case 1:21-cv-10148-PBS Document 27 Filed 07/27/21 Page 3 of 10



     (1) where the award was procured by corruption, fraud,
     or undue means; (2) where there was evident partiality
     or corruption in the arbitrators, or either of them; (3)
     where the arbitrators were guilty of misconduct in
     refusing to postpone the hearing, upon sufficient cause
     shown, or in refusing to hear evidence pertinent and
     material to the controversy; or of any other misbehavior
     by which the rights of any party have been prejudiced;
     or (4) where the arbitrators exceeded their powers, or
     so imperfectly executed them that a mutual, final, and
     definite award upon the subject matter submitted was not
     made.

9 U.S.C. § 10(a). Plaintiff argues that the arbitration award

should be vacated on all four grounds.

     “[Judicial] review of arbitral awards is ‘extremely narrow

and exceedingly deferential.’” Nat’l Cas. Co. v. First State Ins.

Grp., 430 F.3d 492, 496 (1st Cir. 2005) (quoting Wheelabrator

Envirotech Operating Servs. Inc. v. Mass. Laborers Dist. Council

Loc. 1144, 88 F.3d 40, 43 (1st Cir. 1996)). “Courts are not

authorized to review the arbitrator’s decision on the merits

despite allegations that the decision rests on factual errors.”

Major League Baseball Players Ass’n v. Garvey, 532 U.S. 504, 509

(2001) (citation omitted); see also Hoolahan v. IBC Advanced Alloys

Corp., 947 F.3d 101, 116 (1st Cir. 2020). “It is only when the

arbitrator . . . ‘dispense[s] his own brand of . . . justice’ that

his decision may be unenforceable.” Major League Baseball Players

Ass’n, 532 U.S. at 509 (quoting Steelworkers v. Enter. Wheel & Car

Corp., 363 U.S. 593, 597 (1960)). Given this narrow scope of

review,   “[a]rbitral   awards   are    nearly   impervious   to   judicial



                                    3
       Case 1:21-cv-10148-PBS Document 27 Filed 07/27/21 Page 4 of 10



oversight.” Teamsters Loc. Union No. 42 v. Supervalu, Inc., 212

F.3d 59, 61 (1st Cir. 2000).

II.   Analysis

      a. Corruption, Fraud or Undue Means

      “Courts have been willing to vacate on the ground of fraud

where there is clear and convincing evidence of fraud and where

due   diligence    could      not   have      discovered    it   prior   to   the

arbitration.” Ameriprise Fin. Servs., Inc. v. Brady, 325 F. Supp.

3d 219, 231 (D. Mass. 2018) (citations omitted).

      Plaintiff’s principal allegation to support the claim that

Verizon procured the award by fraud is that the arbitrator allowed

Verizon to submit altered documents as evidence. Verizon submitted

redacted    documents,        asserting       attorney-client    privilege      as

justification     for   the    redactions.      Plaintiff   claims   that     such

privilege is waived once Verizon files the redacted versions of

the documents. Plaintiff further alleges that Verizon falsely

asserted    attorney-client         privilege,       instead      intentionally

concealing its liability, and that the arbitrator’s denial of her

motion to compel Verizon to file or present to her the unredacted

version of the documents is a violation of her due process rights.

Finally, Plaintiff asserts that, even if the redacted portions of

the documents could otherwise be considered privileged, the crime-

fraud exception applies.



                                          4
        Case 1:21-cv-10148-PBS Document 27 Filed 07/27/21 Page 5 of 10



       These   arguments    are    without      merit.    First,       simply   filing

redacted documents does not constitute waiver of the attorney-

client privilege. Cf. Lluberes v. Uncommon Prods., LLC, 663 F.3d

6, 24 (1st Cir. 2011). Second, the allegation that the redacted

portions of the document are not privileged is solely based on

Plaintiff’s     hunch.    See     Dkt.    26   at    12   (“It    is   believed    the

redactions did not contain any legal advice nor any lawyer client

communications.”). Plaintiff has not presented any evidence that

the redacted portions contain any information that is not protected

by this privilege.

       The arbitrator required Verizon to disclose its reasons for

its redactions to determine whether to compel production of the

unredacted documents. He allowed them to do so informally in an

email, which Plaintiff received. Via email, Verizon asserted that

the redacted portions of the documents produced in arbitration

were    consultations      between       Verizon     employees     and    its    legal

department. Such communications are widely recognized as protected

under attorney-client privilege. See Upjohn Co. v. United States,

449 U.S. 383, 394 (1981). At arbitration, the arbitrator allowed

the    submission    of   the     redacted      documents,       and   explained   to

Plaintiff      he   was   doing    so    on    the   basis   of    attorney-client

privilege.

       The AAA Consumer Arbitration Rules, applied by the arbitrator

specifically via Prehearing Order 1 (Dkt. 23-6), require the

                                           5
      Case 1:21-cv-10148-PBS Document 27 Filed 07/27/21 Page 6 of 10



arbitrator to follow the law of attorney-client privilege: “[t]he

arbitrator     shall    consider     applicable    principles     of    legal

privilege, such as those that involve the confidentiality of

communications between a lawyer and a client.” AAA Rule 34(c).

     Finally, Plaintiff has not met her burden under the crime-

fraud exception. See In re Grand Jury Proc., 417 F.3d 18, 22 (1st

Cir. 2005). The privilege challenger must “present evidence: (1)

that the client was engaged in (or was planning) criminal or

fraudulent activity when the attorney-client communications took

place; and (2) that the communications were intended by the client

to facilitate or conceal the criminal or fraudulent activity.” Id.

(cleaned up). She has not presented any evidence that Verizon

engaged in or was planning to commit fraud or other criminal

activity, nor that Verizon used the attorney-client privilege to

facilitate such activity. See id.

     Moreover, when Plaintiff presented her claims of fraud in

arbitration,    the     arbitrator     found    for    Verizon.    Plaintiff

essentially    argues    that   the       arbitrator   reached    the   wrong

conclusion in failing to find fraud. Such an attack on the merits

of the award is outside of the scope of review. Major League

Baseball Players Ass’n, 532 U.S. at 509.

     b. Partiality or Corruption

     Plaintiff alleges that the arbitrator was biased in denying

her summary judgment motion and prohibiting her from filing a

                                      6
      Case 1:21-cv-10148-PBS Document 27 Filed 07/27/21 Page 7 of 10



motion in limine two days before arbitration. Plaintiff’s summary

judgment motion was denied on the merits on October 7, 2020. On

October 27, Plaintiff sought to file a second amended statement of

claim. The arbitrator had previously notified both parties that no

filings would be accepted after October 4, 2020. This notice was

provided to both parties in the prehearing order dated July 14,

2020. In an email to both parties, the arbitrator was clear that

any objections, evidence, or arguments could be presented at

arbitration.

     Plaintiff contends that the arbitrator’s decision “appears to

be the result of bias.” Dkt. 2 at 2.           However, her primary basis

for this suspicion is that no other person would make the same

determinations based on the facts. This is an attack on the merits

of the case, which this Court cannot review. Major League Baseball

Players   Ass’n,   532    U.S.   at   509.   Mere   disagreement    with   the

arbitrator’s conclusions is not evidence of partiality or bias

such that the arbitral award should be vacated. JCI Commc’ns, Inc.

v. Int’l Brotherhood of Elec. Workers, Loc. 103, 324 F.3d 42, 51

(1st Cir. 2003). Plaintiff must show evident partiality, which “is

more than just the appearance of possible bias” but rather where

“a reasonable person would have to conclude that an arbitrator was

partial.” Id. (cleaned up). She has not made this showing.

     In   contrast       to   Plaintiff’s    allegations    of     bias,   the

arbitrator’s written decision acknowledges fault by both parties

                                       7
      Case 1:21-cv-10148-PBS Document 27 Filed 07/27/21 Page 8 of 10



and disagrees with certain legal positions taken by Verizon.

Further, it found that Verizon violated the law on six occasions.

For example, the arbitrator found that Verizon failed to offer

Plaintiff effective help in obtaining the lifeline rate, and that

“[t]he evidence shows a clear failure to communicate for which

both parties bear some responsibility.” Dkt. 2-2 at 3. While

Plaintiff disagrees with the legal rulings, “in reviewing an

arbitration award . . ., [the court does not] hear claims of . . .

legal error by an arbitrator.” Dialysis Access Ctr., LLC v. RMS

Lifeline, Inc., 932 F.3d 1, 9 (1st Cir. 2019) (cleaned up). Absent

a specific factual showing of “evident partiality” beyond a mere

suspicion,   the   arbitration    decision   cannot    be   vacated.   JCI

Commc’ns, Inc., 324 F.3d at 51.

     c. Misconduct or Any Other Misbehavior that Prejudiced the
        Rights of the Parties

     Plaintiff claims the arbitrator engaged in misconduct in

refusing to review new evidence Plaintiff submitted in requests

for modification of the arbitration award. Plaintiff filed these

requests on December 1 and 14, 2020 after the arbitrator rendered

the arbitration award on November 17. However, the arbitrator found

Plaintiff’s requests to be requests for redetermination of the

merits, which was, and remains, outside of his powers. Dkt. 2-2 at

5 (“While I do have the power to modify awards for clerical,

typographical, or mathematical errors . . . I lack the power to


                                    8
      Case 1:21-cv-10148-PBS Document 27 Filed 07/27/21 Page 9 of 10



rule on the issues the Claimant has raised.”); AAA Rule 47(a).

Accordingly, the arbitrator reaffirmed the November award.

     Plaintiff has not shown there was misconduct. Regardless,

Plaintiff’s    rights were       not violated           due to the plethora of

opportunities she had to present her arguments. Plaintiff had the

opportunity to file a pre-hearing summary judgment motion, which

the arbitrator denied on the merits. The arbitrator closed the

hearing after parties had the opportunity to present evidence,

examine and cross-examine witnesses, and confirmed they had no

additional    evidence    or     arguments         to    present.   Both    parties

submitted a post-hearing briefing, after which the arbitrator

issued his decision.

     d. Exceeding or Imperfectly Performing Arbitral Powers

     Plaintiff has not clearly articulated how the arbitrator

exceeded his powers. She criticizes the arbitrator’s decision to

deny her requests for modification of the award or his alleged

refusal to review the merits of her claims. “The arbitrator has no

power to re-determine the merits of any claim already decided.”

AAA Rule 47(a).

     e. Attorney’s Fees

     In Verizon’s opposition to Plaintiff’s petition to vacate the

arbitration    award     (Dkt.    23),       it    requests    attorney’s    fees,

asserting     Plaintiff’s      petition       is    frivolous.      The    wrongful

robocalls and denial of the lifeline service to Plaintiff are

                                         9
     Case 1:21-cv-10148-PBS Document 27 Filed 07/27/21 Page 10 of 10



troubling. Therefore, granting attorney’s fees to Verizon would be

inappropriate as it engaged in misconduct and its counterclaim was

dismissed.

                                 ORDER

     Plaintiff’s petition to vacate the arbitration award (Dkt. 1)

is DENIED.3 The arbitration award is confirmed. Verizon’s request

for attorney’s fees is DENIED.



SO ORDERED.
                                 /s/ PATTI B. SARIS
                                 Hon. Patti B. Saris
                                 United States District Judge




3 Plaintiff’s Request to File Motion to Alter or Amend and for
Clarification (Dkt. 2) was read as a Memorandum in Support of
Plaintiff’s Motion to Vacate Award (Dkt. 1). As such, this order
encompasses both filings.
                                   10
